PER CURIAM:
The parties announced during oral argument that all the federal claims in this case have been settled and that the only claim that remains in this case is a state law negligence claim against only the defendant School Board of Broward County. This state law claim presents issues of first impression best resolved by Florida state courts. Because the district court may decide not to exercise its supplemental jurisdiction over that state law claim, we vacate the district court’s order dated January 21, 2005 (Docket #23) and the district court’s order dated March 8, 2005 (Docket # 26), certifying that January 2005 order for appeal,1 and remand this case for further proceedings in the district court in light of the settlement.
VACATED and REMANDED.

. While the district court’s March 8, 2005 order refers to its January 21, 2005 order as its January 23, 2005 order, it is clear from that docket sheet that the order certified is the January 21, 2005 order.